— Action by plaintiff Yanowitz to recover damages for personal injuries sustained by him when his automobile, in which he was riding, and which was being operated by Abraham Fish, was struck by defendant’s motor truck. Action by administratrix to recover for the death of said Abraham Fish as the result of the same collision. Appeal by defendant from separate judgments in favor of plaintiffs. Judgments unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ.